DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 05/04/2022 has been entered and considered. Upon entering claims 1-13 are pending.
Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
Applicant argues that as seen in Hartman FIG 1, the instant office action improperly maps the first electrical outlet to a first duplex outlet (element #114) and the second electrical outlet to a second duplex outlet (element #80).
The Examiner respectfully does not agree, since claim 1 recited “a first electrical outlet to receive a continuous line voltage; a second electrical outlet to receive a selectively interruptible line voltage.”
Applicant argues that Tinaphong fails to teach, show, or suggest the desirability of dimming an active device coupled to an outlet.
The Examiner respectfully does not agree because Tinaphong clearly teaches the microprocessor 6 is responsive to the feedback signal from each of the current sensing circuits 10 and determines from the feedback signal a current threshold level for each variable power outlet 4a. In response to the feedback signal from a current sensing circuit 10 associated with a particular variable power outlet 4a, the microprocessor 6 causes the AC power adjusting circuit 32 to provide the active mode power signal to the power outlet 4a if the feedback signal corresponds to a current flowing through the power outlet that is greater than (or equal to or greater than) the current threshold level the microprocessor 6 stored in the memory 12. The active mode power signal provided to the power outlet 4a is preferably 120 volts AC. The microprocessor 6 further causes the AC power adjusting circuit 32 to provide the standby mode power signal to the power outlet 4a if the feedback signal corresponds to a current flowing through the power outlet 4a that is equal to or less than (or less than) the current threshold level stored in the memory 12. Preferably, the standby mode power signal provided to the power outlet 4a is equal to about 92 volts AC, (see figure 6 and col. 6, line 59 – col. 7, line 36).
Therefore the rejection is maintained.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-5, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 6,380,852) in view of Tinaphong et al. (US 8,674,556).
	Regarding claim 1, Hartman teaches a controllable duplex outlet (see figure 1), comprising: a first electrical outlet (fig. 1: 114) to receive a continuous line voltage (fig. 1: 116); a second electrical outlet (fig. 1: 80) to receive a selectively interruptible line voltage (see col. 5, lines 8-34; Switch means 84 has "on" and "off" positions such that electrical power is supplied to outlet means 80 when switch means 84 is in an "on" position and electrical power to outlet means 80 is interrupted when switch means 84 is in an "off" position. Receiving means 86 communicates with switch means 84 and is adapted to receive a signal transmitted from transmitter 90 of module 100. When switching means 84 is in the "on" position, electrical power is provided from AC power circuit 116 through wall receptacle 114 and switchable power receptacle 102 to electrically powered device 117); a first terminal (see figure 1: connecting from 116 to 114)  to electrically couple one or more additional first electrical outlets (114s) to the first electrical outlet (114), the first terminal to supply the continuous line voltage to the one or more additional first electrical outlets (114), (see col. 5, lines 18-19; connecting said receptacle to AC power circuit 116 through wall receptacle 114); a second terminal (see figure 1: connecting from 114 to 80) to electrically couple one or more additional second electrical outlets (80s) to the second electrical outlet (80), the second terminal to provide the selectively interruptible line voltage to the one or more additional second electrical outlets (see col. 5, lines 8-34; switchable power receptacle 102 also includes connection means 82 (as shown, an ordinary electrical plug having male terminals) for connecting said receptacle to AC power circuit 116 through wall receptacle 114. Connection means 82 is in electrical communication with outlet means 80 though switch means 84. Switch means 84 has "on" and "off" positions such that electrical power is supplied to outlet means 80 when switch means 84 is in an "on" position and electrical power to outlet means 80 is interrupted when switch means 84 is in an "off" position ); and control circuitry (fig. 1: 100).
However, Hartman does not explicitly teach control circuitry to: cause dimmer circuitry communicatively coupled to the control circuitry to selectively reduce power delivered to the second electrical outlet and to each of the one or more additional second electrical outlets; and reversibly transition the second electrical outlet between a POWERED state and an UNPOWERED state by selective interruption of the line voltage to each of the second electrical outlet and to the one or more additional second electrical outlets responsive to receipt of one or more input signals.
Tinaphong teaches the microprocessor 6 is responsive to the feedback signal from each of the current sensing circuits 10 and determines from the feedback signal a current threshold level for each variable power outlet 4a. In response to the feedback signal from a current sensing circuit 10 associated with a particular variable power outlet 4a, the microprocessor 6 causes the AC power adjusting circuit 32 to provide the active mode power signal to the power outlet 4a if the feedback signal corresponds to a current flowing through the power outlet that is greater than (or equal to or greater than) the current threshold level the microprocessor 6 stored in the memory 12. The active mode power signal provided to the power outlet 4a is preferably 120 volts AC. The microprocessor 6 further causes the AC power adjusting circuit 32 to provide the standby mode power signal to the power outlet 4a if the feedback signal corresponds to a current flowing through the power outlet 4a that is equal to or less than (or less than) the current threshold level stored in the memory 12. Preferably, the standby mode power signal provided to the power outlet 4a is equal to about 92 volts AC, (see figure 6 and col. 6, line 59 – col. 7, line 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tinaphong into the controllable duplex outlet of Hartman in order to reduce the power consumption of electronic devices while in the standby mode by using the variable power outlet.
Regarding claim 3, further Tinaphong discloses the duplex outlet further comprising: current sense circuitry to measure current flow through the second electrical outlet, (see figure 6 and col. 2, lines 60-67; a plurality of current sensing circuits 10, each sensing circuit 10 being connected to a power outlet 4 to monitor the current consumption between the active mode and the standby mode of the electrical appliances and electronic devices).
Regarding claim 4, further Tinaphong discloses the duplex outlet further comprising: memory circuitry (fig. 6: 12) communicatively coupled to the control circuitry, the memory circuitry to store data representative of the measured current flow through the second electrical outlet, (see figure 6 and col. 3, lines 22-48; the microprocessor 6 to measure the low current consumption state to determine if the electronic device is in the off or standby mode, and store this measured current consumption value in the memory 12).
Regarding claim 5, further Tinaphong discloses the duplex outlet wherein the memory circuitry includes information representative of a minimum current threshold; wherein the one or more input signals include one or more input signals representative of the measured current flow through the second electrical outlet; and wherein the control circuitry to further: compare the measured current flow through the second electrical outlet to the minimum current threshold; and responsive to the measured current flow through the second electrical outlet being less than the minimum current threshold, selectively transition the second electrical outlet from a POWERED state to an UNPOWERED state, (see figure 6; col. 2, lines 60-67 and col. 5, lines 7-49; when the electrical device is in the "standby" state or mode, which is recognized by the microprocessor 6, the microprocessor 6 will decrease the voltage provided to the associated variable power outlet to, preferably, 92 volts AC. However, when the electrical device is being used and switched to the active state or mode, additional power consumption or, in particular, a greater magnitude of current drawn by the electrical device will be sensed by the electronic circuit 8, and this greater power consumption or greater magnitude of current will be compared by the microprocessor 6 to a threshold value of power consumption or current stored in the memory 12 of the electronic circuit 8 and associated with a particular variable power outlet 4a to which the electrical device is connected. The microprocessor 6 compares the greater power consumption or higher magnitude of current now being drawn by the electrical device against the standby power consumption or current threshold value stored in the memory 12, or another predetermined threshold which is stored in memory 12, and will determine that the electrical device is no longer in the standby state and is now in the active state. Under these conditions, the microprocessor 6 will cause the electronic circuit 8 to provide the full 120 volt AC power signal to the variable power outlet 4a of the power strip 2 to which the electrical device is connected).
Regarding claim 7, further Tinaphong discloses the duplex outlet, the control circuitry (9) to further: determine, based on the measured current flow, whether the duplex outlet is located in an occupied space; and responsive to a determination that the duplex outlet is in an occupied space, prevent the transition of the second electrical outlet from a POWERED state to an UNPOWERED state, (see figure 6 and col. 6, line 59 – col. 7, line 36; the microprocessor 6 is responsive to the feedback signal from each of the current sensing circuits 10 and determines from the feedback signal a current threshold level for each variable power outlet 4a. In response to the feedback signal from a current sensing circuit 10 associated with a particular variable power outlet 4a, the microprocessor 6 causes the AC power adjusting circuit 32 to provide the active mode power signal to the power outlet 4a if the feedback signal corresponds to a current flowing through the power outlet that is greater than (or equal to or greater than) the current threshold level the microprocessor 6 stored in the memory 12. The active mode power signal provided to the power outlet 4a is preferably 120 volts AC. The microprocessor 6 further causes the AC power adjusting circuit 32 to provide the standby mode power signal to the power outlet 4a if the feedback signal corresponds to a current flowing through the power outlet 4a that is equal to or less than (or less than) the current threshold level stored in the memory 12. Preferably, the standby mode power signal provided to the power outlet 4a is equal to about 92 volts AC).
Regarding claim 8, further Tinaphong discloses the duplex outlet, the control circuitry (9) to further: the second electrical outlet from a POWERED state to an UNPOWERED state responsive to a determination that the duplex outlet is in an unoccupied space, (see figure 6 and col. 6, line 59 – col. 7, line 36).
Regarding claim 10, further Tinaphong discloses the duplex outlet, the control circuitry (9) to further: determine, based on the measured current flow, whether at least one of the one or more additional second electrical outlets is located in an occupied space; and responsive to a determination that the one or more additional second electrical outlets is in an occupied space, prevent the transition of the second electrical outlet from a POWERED state to an UNPOWERED state, (see figure 6 and col. 6, line 59 – col. 7, line 36; the microprocessor 6 is responsive to the feedback signal from each of the current sensing circuits 10 and determines from the feedback signal a current threshold level for each variable power outlet 4a. In response to the feedback signal from a current sensing circuit 10 associated with a particular variable power outlet 4a, the microprocessor 6 causes the AC power adjusting circuit 32 to provide the active mode power signal to the power outlet 4a if the feedback signal corresponds to a current flowing through the power outlet that is greater than (or equal to or greater than) the current threshold level the microprocessor 6 stored in the memory 12. The active mode power signal provided to the power outlet 4a is preferably 120 volts AC. The microprocessor 6 further causes the AC power adjusting circuit 32 to provide the standby mode power signal to the power outlet 4a if the feedback signal corresponds to a current flowing through the power outlet 4a that is equal to or less than (or less than) the current threshold level stored in the memory 12. Preferably, the standby mode power signal provided to the power outlet 4a is equal to about 92 volts AC).
Regarding claim 11, further Tinaphong discloses the duplex outlet, further comprising: current sense circuitry communicatively coupled to the control circuitry, the current sense circuitry to measure a first current supplied to the first electrical outlet and a second current supplied to the second electrical outlet, (see figure 6 and col. 2, lines 60-67; a plurality of current sensing circuits 10, each sensing circuit 10 being connected to a power outlet 4 to monitor the current consumption between the active mode and the standby mode of the electrical appliances and electronic devices).
Regarding claim 12, further Tinaphong discloses the duplex outlet, the control circuitry (9) to further: compare the measured first current supplied to the first electrical outlet with the second current supplied to the second electrical outlet; and responsive to a deviation between the first current and the second current exceeding a defined threshold value, selectively transition the second electrical outlet from a POWERED state to an UNPOWERED state, (see figure 6; col. 2, lines 60-67 and col. 5, lines 7-49).
Regarding claim 13, further Tinaphong discloses the duplex outlet, further comprising: current sense circuitry (10a-10d) communicatively coupled to the control circuitry (9), the current sense circuitry (10a-10d) to measure a first current supplied to the one or more additional first electrical outlets and a second current supplied to the one or more additional second electrical outlets, (see figure 6; col. 2, lines 60-67 and col. 6, lines 29-45).
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 6,380,852) in view of Tinaphong et al. (US 8,674,556) and further in view of Pham et al. (US 2014/0132084).
	Regarding claim 2, the combination of Hartman and Tinaphong teach the duplex outlet, but Hartman and Tinaphong do not explicitly teach further comprising RF transceiver circuitry communicatively coupled to the control circuitry; wherein the one or more input signals include one or more RF input signals to reversibly transition the second electrical outlet between a POWERED state and an UNPOWERED state.
Pham teaches an electrical receptacle having an antenna, and more particularly to a wirelessly controlled electrical receptacle configured to receive and transmit wireless signals for controlling the electrical outlets of the electrical receptacle and for providing information relating to the operation of the receptacle, (see abstract; and par. [0001] and [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pham into the controllable duplex outlet of Hartman and Tinaphong in order to provide a wirelessly controlled electrical receptacle configured to receive and transmit wireless signals for controlling the electrical outlets of the electrical receptacle.

Allowable Subject Matter
8.	Claims 6 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 6 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “control circuitry to further: store data representative of an historical electrical current signature associated with an electrical load device coupled to the second electrical outlet in memory circuitry communicatively coupled to the control circuitry; collect data representative of a current electrical current signature associated with the electrical load device coupled to the second electrical outlet; compare the current electrical current signature with the historical electrical current signature; and responsive to a deviation between the current electrical current signature and the historical electrical current signature associated with the electrical load device, selectively transition the second electrical outlet from a POWERED state to an UNPOWERED state.” Claim 9 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “the control circuitry to further: store data representative of an historical electrical current signature associated with an electrical load device coupled the at least one additional second electrical outlet in memory circuitry communicatively coupled to the control circuitry; collect data representative of a current electrical current signature associated with the electrical load device coupled to the at least one additional second electrical outlet; compare the current electrical current signature with the historical electrical current signature; and responsive to a deviation between the current electrical current signature and the historical electrical current signature associated with the electrical load device, selectively transition the second electrical outlet from a POWERED state to an UNPOWERED state.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836